Title: To George Washington from Daniel Brodhead, 23 January 1781
From: Brodhead, Daniel
To: Washington, George


                        
                            Dear General.
                            Fort Pitt Jany 23rd 1781.
                        
                        A few days ago I received a Letter from Mr William Wilson of Skipton, informing me that, he had undertaken to
                            furnish the Troops here with an hundred head of Cattle upon private Contract & with private money. This account,
                            as there was no other prospect of obtaining meat, and the Troops were suffering for want of it, whilst we were scarcely
                            supplied with Flour, was flattering, and cheered the drooping Spirits of both Officers & Men. But as meat could
                            not be purchased, on account of the great scarcity, on this side the mountain, Mr Wilson immediately proceeded to the
                            South Branch of Powtomack, to perform his Contract. and now I have the mortification to be informed by his Brother, who is
                            just arrived from Old Town, that a prohibitory Law of the State of Virginia, will prevent his getting the Cattle he may
                            have purchased for consumption here.
                        I sincerely wish there was no cause to trouble you with a further tale of Misfortune. But as I conceive it to
                            be the interest of the United States, to retain in this District all the Grain that has, under the protection of their
                            Troops, been raised in it, it might appear criminal in me, was I to remain silent respecting Instructions lately sent by
                            Govr Jefferson for the Purchase of 200,000 Rations, on this side the Mountains, for the use of the Troops under Colo.
                            Clark, for which purpose he has already advanced 300,000 pounds, and promised to furnish, upon the first Notice, any
                            further sum that may be necessary to compleat the payment of that Purchase. Because this purchase, together with the
                            Consumption of multitudes of emigrants, arrived & expected within this District (chiefly to avoid Militia Duty
                            & Taxes) will scarcely leave a pound of Flour for the Regular or other Troops, which your Excellency may judge it
                            expedient to employ, against the Enemy.
                        I have wrote his Excelly Govr Jefferson that I cannot consider my self at liberty to permit the
                            transportation of such a quantity of Provisions from this District, untill Your Excellencies pleasure is signified.
                        A Grand Council of British and other Savages is now holding at Detroit, and I am informed, they are
                            premeditating an attack upon this post, early in the Spring. without doubt the Indians will be more hostile next Spring
                            than they have yet been.
                        As I have not been honored with a line from your Excellency, since the new arrangement of the Army was
                            ordered, I am at a loss what to do with the 9th Virga Regts, late Rawlins’s Corps, & Captn Heth’s Company, and
                            shall continue them here, untill I know your pleasure.
                        The whole of my present force, very little exceeds three hundred Men, and many of these are unfit for such
                            active Service as is necessary here. I hope your Excellency will be pleased to enable me to take Detroit the ensuing
                            Campaign, for untill that and Niagara fall into our Hands, there will be no rest for the innocent inhabitants, whatever
                            Sums may be expended on a defensive plan.
                        My Soldiers will be entirely naked by the first of March and yet I can obtain no Clothing for them. If it is
                            agreeable to you Excellency, to permit me to wait upon you, and make personal applications at Philada, for such Articles
                            as are necessary, for the Troops & before the opening of the ensuing Campaign, It would oblidge me much, not on
                            account of any Business of my own, but if possible, to promote the public good.
                        The Moravian Indians have a Considerable number of Cattle & Swine, which we might purchase cheap for
                            Goods or specie, But without these we cannot obtain them; and they will probably, be drove to market at Detroit.
                        I have never been furnished with any article of goods for the Indians, nor a shilling of Money to enable me
                            to transact Business with them, neither has any person been employed to take the trouble of them off my Hands. I take
                            great pleasure in serving my Country nor will I count it a troublesome Service. But I am sensible it will be agreed, that
                            it is necessary I should be supported, or our Interest with the Western Indians must be lost.
                        It appears to me that two compleat Regiments, with the volunteers that may be collected, will be equal to any
                            enterprize that may be undertaken in this part of the Country. especially if goods could be furnished for to pay some of
                            the friendly Indians to act as Spies Guides &c. to prevent a surprize.  And that number will be as great as can be
                            supplied, without an immense Expence of transportation. I have the Honor to be with the most perfect respect &
                            esteem your Excellencies most obedt Hble Servt
                        
                            Daniel Brodhead
                        
                    